UNITED STATES COURT OF APPEALS

                   FOR THE FIFTH CIRCUIT


                     __________________

                        No. 01-60835
                      Summary Calendar
                     __________________


AMERICAN HERITAGE LIFE INSURANCE COMPANY;
FIRST COLONIAL INSURANCE COMPANY OF FLORIDA

                                   Plaintiffs - Appellees

                             v.

KATIE FAIR BEASLEY

                                   Defendant - Appellant.

                     __________________

                        No. 01-60836
                     __________________


AMERICAN HERITAGE LIFE INSURANCE COMPANY;
FIRST COLONIAL INSURANCE COMPANY OF FLORIDA

                                   Plaintiffs - Appellees

                             v.

DWAYNE BROWN

                                   Defendant - Appellant.

                     __________________

                        No. 01-60837
                     __________________

AMERICAN HERITAGE LIFE INSURANCE COMPANY;
FIRST COLONIAL INSURANCE COMPANY OF FLORIDA

                                   Plaintiffs - Appellees
                          v.

BETTY BURNETT

                                 Defendant - Appellant.
                  __________________

                     No. 01-60838
                  __________________


AMERICAN HERITAGE LIFE INSURANCE COMPANY;
FIRST COLONIAL INSURANCE COMPANY OF FLORIDA

                                 Plaintiffs - Appellees

                          v.

ORA CAIN

                                 Defendant - Appellant.
                  __________________

                     No. 01-60839
                  __________________


AMERICAN HERITAGE LIFE INSURANCE COMPANY;
FIRST COLONIAL INSURANCE COMPANY OF FLORIDA

                                 Plaintiffs - Appellees

                          v.

MELISSA CARTER

                                 Defendant - Appellant.
                  __________________

                     No. 01-60840
                  __________________


AMERICAN HERITAGE LIFE INSURANCE COMPANY;
FIRST COLONIAL INSURANCE COMPANY OF FLORIDA

                                 Plaintiffs - Appellees

                          v.

                           2
ZINNIE MAE COLLINS

                                    Defendant - Appellant.
                     __________________

                        No. 01-60841
                     __________________


AMERICAN HERITAGE LIFE INSURANCE COMPANY;
FIRST COLONIAL INSURANCE COMPANY OF FLORIDA

                                   Plaintiffs - Appellees

                             v.

JESSIE COLVIN

                                    Defendant - Appellant.
                     __________________

                        No. 01-60842
                     __________________


AMERICAN HERITAGE LIFE INSURANCE COMPANY;
FIRST COLONIAL INSURANCE COMPANY OF FLORIDA

                                   Plaintiffs - Appellees

                             v.

MATTIE LEE CONNER

                                    Defendant - Appellant.
                     __________________

                        No. 01-60843
                     __________________


AMERICAN HERITAGE LIFE INSURANCE COMPANY;
FIRST COLONIAL INSURANCE COMPANY OF FLORIDA

                                   Plaintiffs - Appellees

                             v.

J C DOSS

                             3
                                 Defendant - Appellant.
                  __________________

                     No. 01-60850
                  __________________


AMERICAN HERITAGE LIFE INSURANCE COMPANY;
FIRST COLONIAL INSURANCE COMPANY OF FLORIDA

                                 Plaintiffs - Appellees

                          v.

WILLIAM DAVIS

                                 Defendant - Appellant.
                  __________________

                     No. 01-60851
                  __________________


AMERICAN HERITAGE LIFE INSURANCE COMPANY;
FIRST COLONIAL INSURANCE COMPANY OF FLORIDA

                                 Plaintiffs - Appellees

                          v.

LEONARD CHARLES NAYLOR

                                 Defendant - Appellant.
                  __________________

                     No. 01-60853
                  __________________


AMERICAN HERITAGE LIFE INSURANCE COMPANY;
FIRST COLONIAL INSURANCE COMPANY OF FLORIDA

                                 Plaintiffs - Appellees

                          v.

LOUISE HARRELL

                                 Defendant - Appellant.

                           4
                  __________________

                     No. 01-60854
                  __________________


AMERICAN HERITAGE LIFE INSURANCE COMPANY;
FIRST COLONIAL INSURANCE COMPANY OF FLORIDA

                                 Plaintiffs - Appellees

                            v.

KAREN HARRIS

                                 Defendant - Appellant.
                  __________________

                     No. 01-60855
                  __________________


AMERICAN HERITAGE LIFE INSURANCE COMPANY;
FIRST COLONIAL INSURANCE COMPANY OF FLORIDA

                                 Plaintiffs - Appellees

                            v.

MARGARET WATT HARRISON

                                 Defendant - Appellant.
                  __________________

                     No. 01-60856
                  __________________


AMERICAN HERITAGE LIFE INSURANCE COMPANY;
FIRST COLONIAL INSURANCE COMPANY OF FLORIDA

                                 Plaintiffs - Appellees

                            v.

EDDIE HEARD; TORSHA HEARD

                                 Defendants - Appellants.
                  __________________

                            5
                     No. 01-60857
                  __________________


AMERICAN HERITAGE LIFE INSURANCE COMPANY;
FIRST COLONIAL INSURANCE COMPANY OF FLORIDA

                                 Plaintiffs - Appellees

                          v.

JACQUELINE HICKS-RANDLE

                                 Defendant - Appellant.
                  __________________

                     No. 01-60858
                  __________________


AMERICAN HERITAGE LIFE INSURANCE COMPANY;
FIRST COLONIAL INSURANCE COMPANY OF FLORIDA

                                 Plaintiffs - Appellees

                          v.

EMMA HILL

                                 Defendant - Appellant.
                  __________________

                     No. 01-60859
                  __________________


AMERICAN HERITAGE LIFE INSURANCE COMPANY;
FIRST COLONIAL INSURANCE COMPANY OF FLORIDA

                                 Plaintiffs - Appellees

                          v.

LOUISE HOWARD

                                 Defendant - Appellant.
                  __________________

                     No. 01-60860

                           6
                  __________________


AMERICAN HERITAGE LIFE INSURANCE COMPANY;
FIRST COLONIAL INSURANCE COMPANY OF FLORIDA

                                 Plaintiffs - Appellees

                          v.

BOBBY C JOHNSON; LARRY JOHNSON

                                 Defendants - Appellants.
                  __________________

                     No. 01-60861
                  __________________


AMERICAN HERITAGE LIFE INSURANCE COMPANY;
FIRST COLONIAL INSURANCE COMPANY OF FLORIDA

                                 Plaintiffs - Appellees

                          v.

ARETHA CLARK JORDAN; JAMES M JORDAN

                                 Defendants - Appellants.
                  __________________

                     No. 01-60862
                  __________________


AMERICAN HERITAGE LIFE INSURANCE COMPANY;
FIRST COLONIAL INSURANCE COMPANY OF FLORIDA

                                 Plaintiffs - Appellees

                          v.

KAREN BOYD MCFARLAND; JORDAN T MCFARLAND

                                 Defendants - Appellants.
                  __________________

                     No. 01-60863
                  __________________

                           7
AMERICAN HERITAGE LIFE INSURANCE COMPANY;
FIRST COLONIAL INSURANCE COMPANY OF FLORIDA

                                 Plaintiffs - Appellees

                           v.

ROSIE MARTIN

                                  Defendant - Appellant.
                   __________________

                      No. 01-60864
                   __________________


AMERICAN HERITAGE LIFE INSURANCE COMPANY;
FIRST COLONIAL INSURANCE COMPANY OF FLORIDA

                                 Plaintiffs - Appellees

                           v.

THALMUS R MORGAN

                                  Defendant - Appellant.
                   __________________

                      No. 01-60866
                   __________________


AMERICAN HERITAGE LIFE INSURANCE COMPANY;
FIRST COLONIAL INSURANCE COMPANY OF FLORIDA

                                 Plaintiffs - Appellees

                           v.

KATHY MOSIER

                                  Defendant - Appellant.
                   __________________

                      No. 01-60867
                   __________________



                           8
AMERICAN HERITAGE LIFE INSURANCE COMPANY;
FIRST COLONIAL INSURANCE COMPANY OF FLORIDA

                                 Plaintiffs - Appellees

                          v.

BOBBY NASH

                                 Defendant - Appellant.
                  __________________

                     No. 01-60868
                  __________________


AMERICAN HERITAGE LIFE INSURANCE COMPANY;
FIRST COLONIAL INSURANCE COMPANY OF FLORIDA

                                 Plaintiffs - Appellees

                          v.

REBECCA NAYLOR

                                 Defendant - Appellant.
                  __________________

                     No. 01-60869
                  __________________


AMERICAN HERITAGE LIFE INSURANCE COMPANY;
FIRST COLONIAL INSURANCE COMPANY OF FLORIDA

                                 Plaintiffs - Appellees

                          v.

UNDRA SAWYER

                                 Defendant - Appellant.
                  __________________

                     No. 01-60870
                  __________________


AMERICAN HERITAGE LIFE INSURANCE COMPANY;

                           9
FIRST COLONIAL INSURANCE COMPANY OF FLORIDA

                                 Plaintiffs - Appellees

                           v.

DELOIS SLEDGE

                                  Defendant - Appellant.
                   __________________

                      No. 01-60871
                   __________________


AMERICAN HERITAGE LIFE INSURANCE COMPANY;
FIRST COLONIAL INSURANCE COMPANY OF FLORIDA

                                 Plaintiffs - Appellees

                           v.

LINDA FAYE SMITH

                                  Defendant - Appellant.
                   __________________

                      No. 01-60872
                   __________________


AMERICAN HERITAGE LIFE INSURANCE COMPANY;
FIRST COLONIAL INSURANCE COMPANY OF FLORIDA

                                 Plaintiffs - Appellees

                           v.

PRESTON TALLIE

                                  Defendant - Appellant.
                   __________________

                      No. 01-60873
                   __________________


AMERICAN HERITAGE LIFE INSURANCE COMPANY;
FIRST COLONIAL INSURANCE COMPANY OF FLORIDA

                           10
                                 Plaintiffs - Appellees

                          v.

LEXIE TATE

                                 Defendant - Appellant.
                  __________________

                     No. 01-60874
                  __________________


AMERICAN HERITAGE LIFE INSURANCE COMPANY;
FIRST COLONIAL INSURANCE COMPANY OF FLORIDA

                                 Plaintiffs - Appellees

                          v.

LEROY WATT

                                 Defendant - Appellant.
                  __________________

                     No. 01-60875
                  __________________


AMERICAN HERITAGE LIFE INSURANCE COMPANY;
FIRST COLONIAL INSURANCE COMPANY OF FLORIDA

                                 Plaintiffs - Appellees

                          v.

LES WILBON

                                 Defendant - Appellant.
                  __________________

                     No. 01-60876
                  __________________


AMERICAN HERITAGE LIFE INSURANCE COMPANY;
FIRST COLONIAL INSURANCE COMPANY OF FLORIDA

                                 Plaintiffs - Appellees

                          11
                                  v.

     ARTHUR LEE WILLIAMS

                                         Defendant - Appellant.
                          __________________

                             No. 01-60877
                          __________________


     AMERICAN HERITAGE LIFE INSURANCE COMPANY;
     FIRST COLONIAL INSURANCE COMPANY OF FLORIDA

                                        Plaintiffs - Appellees

                                  v.

     LAKIESHA YOUNG

                                        Defendant - Appellant.

            ______________________________________________

         Appeal from the United States District Court for the
              Northern District of Mississippi, Aberdeen
                            1:00-CV-375-D-A
            ______________________________________________

                             May 22, 2002


Before DAVIS, BENAVIDES and CLEMENT, Circuit Judges.

PER CURIAM:*

     Appellants Katie Beasley, Dwayne Brown, Betty Burnett, Ora

Cain, Melissa Carter, Zinne Mae Collins, Jessie Colvin, Mattie Lee

Conner, J.C. Doss, William Davis, Leonard Charles Naylor, Louise

Harrell, Karen Harris, Margaret Watt Harrison, Eddie Heard, Torsha


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                  12
Heard, Jacqueline Hicks-Randle, Emma Hill, Louise Howard, Bobby

Johnson, Larry Johnson, Aretha Clark-Jordan, James Jordan, Rosie

Martin, Karen Boyd McFarland, James McFarland, Thalmus Morgan,

Kathy Mosier, Bobby Nash, Rebecca Naylor, Undra Sawyer, Deloise

Sledge, Linda Faye Smith, Preston Tallie, Lexie Tate, Leroy Watt,

Les Wilbon, Arthur Lee Williams and Lakiesha Young (collectively

“Beasley”) filed suit against Appellees American Heritage Life

Insurance    Company   and   First    Colonial   Insurance    Company   in

Mississippi state court (collectively “Heritage”).           Heritage then

filed the instant actions pursuant to 9 U.S.C. § 4, seeking to stay

the state court proceedings and compel arbitration.           In separate

orders, the district courts for the Northern and Southern districts

of Mississippi granted Heritage this relief.        Beasley appeals and

we affirm.

                               DISCUSSION

A.   Jurisdiction

     “Federal courts are courts of limited jurisdiction, and absent

jurisdiction conferred by statute, lack the power to adjudicate

claims. It is incumbent on all federal courts to dismiss an action

whenever it appears that subject matter jurisdiction is lacking.

This is the first principle of federal jurisdiction.”          Stockman v.

Fed. Election Comm’n, 138 F.3d 144, 151 (5th Cir. 1998) (citation

omitted).    As the party asserting federal jurisdiction, Beasely

bears the burden of demonstrating that jurisdiction is proper. Id.


                                     13
      9 U.S.C. § 16(a)(3) provides jurisdiction over appeals from

“final decision[s] with respect to an arbitration.”         Interpreting

9 U.S.C. § 16(a)(3) in Green Tree Fin. Corp. v. Randolph, 531 U.S.
79 (2000), the Supreme Court held that Congress intended the term

final decision in Section 16(a)(3) to have its ordinary meaning, to

wit, “a decision that ends the litigation on the merits and leaves

nothing more for the court to do but execute the judgment.”            Id. at

86.   Here, the only issue before the district court was whether to

compel arbitration.       When it did so, there was nothing more for it

to do but execute judgment.

      Heritage contends that the district court stayed the federal

action and that therefore the order compelling arbitration was not

final.    See Randolph, 531 U.S. at 87 n.2 (“Had the District Court

entered a stay instead of a dismissal in this case, that order

would not be appealable.”).2          This factual contention is not

supported by the record.       Heritage did not request a stay of the

federal proceedings and the district court order does not provide

for one; because, unlike in Randolph, the federal action did not

contain any substantive claims, there was nothing for the district

courts    to   dismiss.     Accordingly,   we   conclude   that   we    have

jurisdiction to hear this appeal.

B.    McCarran-Ferguson Act

      Beasely contends that section two of the Federal Arbitration

      2
      We express no opinion on the question whether the district
court had discretion to enter such a stay.

                                    14
Act (the “FAA”) has been reverse preempted.        See 9 U.S.C. § 2 (“A

written provision in any...contract...to settle by arbitration a

controversy thereafter arising out of such contract...shall be

valid, irrevocable, and enforceable, save upon such grounds as

exist at law or in equity for the revocation of any contract.”).

In so arguing, Beasely relies on the McCarran-Ferguson act and a

declaration of the Commissioner of Insurance for the Mississippi

Insurance Department, which indicates that it was the policy of the

Mississippi Insurance Department to withhold its approval from

insurance policies containing arbitration clauses.3

      The district courts’ conclusions that the FAA, as applied to

insurance    contracts,   has   not   been   reverse   preempted   by   the

McCarran-Ferguson Act in Mississippi is a legal question we review

de novo. See e.g., Moore v. Liberty Nat’l Life Ins. Co, 267 F.3d
1209, 1220 (11th Cir. 2001). “By its terms, the [McCarran-Ferguson

Act] permits a state law to reverse pre-empt a federal statute only

if:   (1) the federal statute does not specifically relate to the

‘business of insurance,’ (2) the state law was enacted for the

‘purpose of regulating the business of insurance,’ and (3) the

federal statute operates to ‘invalidate, impair, or supersede’ the

state law.     There is no question that the FAA does not relate

specifically to the business of insurance.             Thus, we need only



      3
      Apparently this is no longer the policy of the Commissioner
of Insurance.

                                      15
address the last two requirements.”       Munich Am. Reinsurance Co. v.

Crawford, 141 F.3d 585, 590 (5th Cir. 1998).

     The only enactments identified by Beasely in support of her

contention that the FAA has been reverse-preempted are Miss. Code.

Ann. § 83-53-294 and Miss. Code. Ann. § 83-53-15.5       Neither of these

statutes address the propriety of arbitration clauses in insurance

contracts, they are simply general statutes vesting regulatory

authority   over   insurance   in   the   Commissioner    of   Insurance.

Clearly, the FAA does not directly impair either of these statutes.

A conclusion that these general statutes reverse-preempted the FAA

would be equivalent to a conclusion that all federal laws which

could potentially indirectly affect the regulation of insurance

have been preempted.    Beasely provides no argument or authority



     4
       Section 83-53-29 provides: “The commissioner may, after
notice and hearing, issue any rules and regulations that he deems
necessary to effectuate the purposes of this chapter or to
eliminate devices or plans designed to avoid or render ineffective
the provisions of this chapter. The commissioner may require such
information as is reasonably necessary for the enforcement of this
chapter.    All rules and regulations adopted and promulgated
pursuant to this chapter shall be subject to the Mississippi
Administrative Procedures Law.”


     5
      Section 83-53-29 provides, in pertinent part: “All policies,
certificates of insurance, notices of proposed insurance,
applications for insurance, endorsements and riders delivered or
issued for delivery in this state, and the schedules of premium
rates pertaining thereto, shall be filed with the commissioner for
his approval prior to use.     If after filing, the commissioner
notifies the insurer that the form is disapproved, it is unlawful
for the insurer to issue or use the form.”

                                    16
supporting such a sweeping result.

     As noted above, Beasely appears to rely on a declaration from

the Commissioner of Insurance, indicating that it was his policy to

withhold his approval from insurance forms containing arbitration

clauses.    As   an   initial   matter,    it   is   undisputed    that   the

arbitration clause at issue was not in an insurance contract, it

was in a loan agreement.        Nonetheless language in the McCarran-

Ferguson   Act   evinces   Congress’     unambiguous   intent     to   accord

reverse-preemptive effect solely to “enact[ed]” state law. Beasely

has provided no argument or authority to the contrary.

                                CONCLUSION

     In light of the foregoing analysis, we AFFIRM.




                                    17